DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
Response to Amendment
In response to the amendment received August 31, 2022:
Claims 1-10 are pending.
The previous 112 rejection has been withdrawn in light of the amendment.  
The core of the previous is maintained with slight changes in interpretation made in light of the amendment.  All changes to the are rejection are necessitated by the amendment.  
Claim Objections
Claim 1 is objected to because of the following informalities:  it states “the outermost second first electrode” (last line), wherein ‘the outermost second electrode’ was meant.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0141716 (Ito et al.) in view of US 2020/0350524 or WO 2019/176945 (Nakashima et al.) and JP 07-335473 (Mizuno).  (Note: The Nakashima et al. documents are related by being a CON and are based off the same foreign application priority; the US version is relied upon as the English translation of the WO version.  Both documents are applied, as they have different priority dates.)
	As to claim 1, Ito et al. teach an all-solid battery comprising: a multilayer chip having a substantially rectangular parallelepiped shape and including solid electrolyte layers [10] (note: although only one solid electrolyte layer is labeled in fig. 24B, multiple exist, as each cell is placed with an individual solid electrolyte layer; see para 0066, which details the method of making, wherein a solid electrolyte is formed, and then a positive or negative electrode material is deposited thereon); see and first and second electrodes (positive electrodes with positive active materials on two opposing sides of a current collector [20, 21, 20]; negative electrodes with negative active materials on two opposing sides of a current collector [30,31,30] as the negative electrode) that are alternately stacked, the first electrodes (positive electrodes with positive active materials on two opposing sides of a current collector [20, 21, 20]) being exposed to a first edge face of two edge faces facing each other of the multilayer chip (left side, as seen in fig. 24B), the second electrodes (negative electrodes with negative active materials on two opposing sides of a current collector [30,31,30] as the negative electrode) being exposed to a second edge face of the two edge faces (right side, as seen in fig. 24B), the solid electrolyte layers being mainly composed of phosphoric acid salt-based solid electrolyte (para 0050, note exemplified has “PO4“ indicating phosphoric acid salt-based),  each of the first electrodes include a first electrode layer containing a positive electrode active material [20] each of the second electrodes include a second electrode layer containing a negative electrode active material [30] (fig. 24B); and
a pair of external electrodes ([50]) provided on the two edge faces (fig. 24B), and a cell reaction region, the cell reaction region is a region where the first electrodes and the second electrodes face each other across each corresponding solid electrolyte layer [10] (fig. 24B; para 0061-0062, 0066 (multiple layer electrolyte structure as shown via method of making)).
	Ito et al. do not teach (a) a first cover layer is provided between one of the two first faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region, a second cover layer is provided between another one of the two first faces and the cell reaction region, the two first faces are opposite to each other in a stacking direction of the solid electrolyte layers and the first and second electrodes, (b) wherein the first cover layer and the second cover layer are mainly composed of phosphoric acid salt-based solid electrolyte, or (c) wherein a first active material layer is provided between the first cover layer and an outermost first electrode of the first electrodes in the cell reaction region, and a second active material layer is provided between the second cover layer and an outermost second electrode of the second electrodes in the cell reaction region, the first active material layer contains the positive electrode active material, the second active material layer contains the negative electrode active material, no cell reaction occurs between the first active material layer and the outermost first electrode of the electrodes in the cell reaction region, no cell reaction occurs between the second active material layer and the outermost fecund electrode of the electrodes in the cell reaction region, one of the solid electrolyte layers being located between the first active material layer and the outermost first electrode, and another one of the solid electrolyte layers is located between the second active material layer and the outermost second electrode.
	With respect to (a): Nakashima et al. teach a similar structure (stacked electrodes with external terminals [12, 13] on opposing ends; for example see figs. 1B, 3), wherein a first cover layer is (intermediate layer [15B]) is provided between one of the two faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region (fig. 1B; top and cell reaction region) and a second cover layer (intermediate layer [15A]) is provided between another one of the two first faces and the cell reaction region between another one of the two faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region (fig. 1B; bottom and cell reaction region), the two first faces are opposite to teach other in a stacking direction of the solid electrolyte layers [23] and the first and second electrodes [22, 21]) (figs. 1B, 3).  The motivation for having a first cover layer [15B] provided between one of the two faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region, a second cover layer [15A] provided between another one of the two first faces and the cell reaction region, the two first faces are opposite to each other in a stacking direction of the solid electrolyte layers [23] and the first and second electrodes [21, 22] (as seen in figs. 1B, 3) is to suppress a decrease in charge-discharge efficiency and an increase in internal resistance due to foreign matter from an exterior layer diffusing into the battery element (para 0005-0008, 0144, 0148).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide a first cover layer between one of the two faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region, a second cover layer between another one of the two first faces and the cell reaction region, the two first faces are opposite to each other in a stacking direction of the solid electrolyte layers and the electrodes (as taught by Nakashima et al. and applied to Ito et al.) in order to prevent diffusion of foreign matter from entering the battery element and thus prevent a decrease in charge-discharge efficiency and an increase in internal resistance.  (Note: The combination with Nakashima et al. only sets forth equivalency of the claimed covers to intermediate layers [15A, 15B]; it does not necessarily omit the presence of exterior material [14A, 14B], rather the exterior materials are a separate item that is not interpreted as part of the claimed covers.)
	As to (b), the combination renders this limitation obvious.  Ito et al. teaches that the main component of the solid electrolyte being a phosphoric acid salt-based solid electrolyte (para 0050).  Nakashima et al., relied upon to render obvious the first and second covers (intermediate layers [15B], [15A]), teaches that intermediate layers [15A, 15B]) have the same composition as the solid electrolyte [23] (para 0142).  
	As to (c), it is noted that both Ito et al. and Nakashima et al. are directed towards preventing diffusion of materials to the active portion of the cell (see Ito et al. (para 0008) and Nakashima et al. (para 0005)).
	Mizuno teaches a first active material layer material layer (one of the dummy electrodes [5a, 5b] in fig. 1; one of the floating electrodes [6a, 6b] in fig. 2) between the first cover layer and an outermost first electrode of the first electrodes in the cell reaction region (top and bottom of the cells would have the first and second cover layers, as rendered obvious by Nakashima et al.), a second active material layer material layer (the other one of the dummy electrodes [5a, 5b] in fig. 1; the other one of the floating electrodes [6a, 6b] in fig. 2) between the second cover layer and an outermost second electrode of the first electrodes in the cell reaction region (top and bottom of the cells would have the first and second cover layers, as rendered obvious by Nakashima et al.), 
the first active material layer contains the positive electrode active material, the second active material layer contains the negative electrode active material  (para 0012 that the same polarity exists between the dummy electrodes and the internal electrodes they are next to, as applicable to the first and second active material layers [5a, 5b]; [6a, 6b]),  no cell reaction occurs between the first active material layer and the outermost first electrode of the first electrodes in the cell reaction region, no cell reaction occurs between the second active material layer and the outermost second electrode of the second electrodes in the cell reaction region, one of the solid electrode layers is located between the first active material layer and the outermost first electrode, and another one of the solid electrolyte layers is located between the second active material layer and the outermost second electrode (electrolyte (within ceramic [1a]) between the dummy/floating electrodes [5a, 5b], [6a, 6b] and their respective outermost electrodes (para 0011-0014; figs. 1-2); wherein Ito et al. has solid electrolyte as well as layer formation regarding electrode/electrolyte construction, as set forth above).  The motivation for having a first active material layer material layer (one of the dummy electrodes [5a, 5b] in fig. 1; one of the floating electrodes [6a, 6b] in fig. 2) between the first cover layer and an outermost first electrode of the first electrodes in the cell reaction region (top and bottom of the cells would have the first and second cover layers, as rendered obvious by Nakashima et al.), a second active material layer material layer (the other one of the dummy electrodes [5a, 5b] in fig. 1; the other one of the floating electrodes [6a, 6b] in fig. 2) between the second cover layer and an outermost second electrode of the first electrodes in the cell reaction region (top and bottom of the cells would have the first and second cover layers, as rendered obvious by Nakashima et al.), the first active material layer contains the positive electrode active material, the second active material layer contains the negative electrode active material  (para 0012 that the same polarity exists between the dummy electrodes and the internal electrodes they are next to, as applicable to the first and second active material layers [5a, 5b]; [6a, 6b]),  no cell reaction occurs between the first active material layer and the outermost first electrode of the first electrodes in the cell reaction region, no cell reaction occurs between the second active material layer and the outermost second electrode of the second electrodes in the cell reaction region, one of the solid electrode layers is located between the first active material layer and the outermost first electrode, and another one of the solid electrolyte layers is located between the second active material layer and the outermost second electrode (electrolyte (within ceramic [1a]) between the dummy/floating electrodes [5a, 5b], [6a, 6b] and their respective outermost electrodes (para 0011-0014; figs. 1-2); wherein Ito et al. has solid electrolyte as well as layer formation regarding electrode/electrolyte construction, as set forth above) is to provide a barrier against penetration of plating due to internal portions of the cell, thus suppressing deterioration characteristics such as resistance (para 0030, 0034).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide a first active material layer is provided between the first cover layer and an outermost first electrode of the first electrodes in the cell reaction region, and a second active material layer is provided between the second cover layer and an outermost second electrode of the second electrodes in the cell reaction region, the first active material layer contains the positive electrode active material, the second active material layer contains the negative electrode active material, no cell reaction occurs between the first active material layer and the outermost first electrode of the electrodes in the cell reaction region, no cell reaction occurs between the second active material layer and the outermost fecund electrode of the electrodes in the cell reaction region, one of the solid electrolyte layers being located between the first active material layer and the outermost first electrode, and another one of the solid electrolyte layers is located between the second active material layer and the outermost second electrode (as taught by Mizuno and applied to the structure rendered obvious by Ito et al. and Nakashima et al. (regarding the covers and solid electrolytes)) in order to provide a barrier against penetration of plating due to internal portions of the cell, thus suppressing deterioration characteristics such as resistance.  (Note: Although the cell types are different – capacitor and battery – the combination is seen to be between analogous art, as the purpose is drawn towards diffusion of materials towards the active area of the cell, which would increase resistance and increase deterioration characteristics.)
	As to claim 2, Ito et al. teach each of the first electrodes has a structure in which a current collector layer is sandwiched between two first electrode layers containing the positive electrode active material [20,21,20], and each of the second electrodes has a structure in which a second current collector layer is sandwiched between two first electrode layers containing the negative electrode active material [30,31,30] (fig. 24B; para 0061).
	As to claim 3, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the first and second active material layers, the first active material layer containing the positive electrode active material contained in the first electrode layer of the outermost first electrode in the cell reaction region, the second active material layer containing the negative electrode active material contained in the second electrode layer of the outermost second electrode in the cell reaction region (figs. 1, 2; para 0011, indicates same polarity).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 4, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the first and second active material layers, teaches that the same polarity and potential electrodes are used as the respective dummy electrode [5a, 5b] (para 0011-0012, 0023; fig. 1) (thus the first active material has a structure identical to a structure of the outermost first electrode in the cell reaction region, and the second active material has a structure identical to a structure of the outermost second electrode in the cell reaction region).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 5, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the first and second active material layers, teaches that the same polarity and potential electrodes are used as the respective dummy electrode [5a, 5b] (para 0011-0012, 0023; fig. 1) (thus indicating an average thickness of each layer of the first active material layer of the dummy electrode (which serves as the first active material layer) is identical to an average thickness of a corresponding layer of the outermost first electrode in the cell reaction region, and an average thickness of each layer of the second active material layer of the dummy electrode (which serves as the second active material layer) is identical to an average thickness of a corresponding layer of the outermost second electrode in the cell reaction region, as this would provide the respective same polarity and potential). The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 6, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the first and second active material layers, teach the first active material layer is not connected to at least an external electrode different from an external electrode to which the outermost first electrode in the cell reaction region is connected, and the second active material layer is not connected to at least an external electrode different from an external electrode to which the outermost second electrode in the cell reaction region is connected (note: dummy electrodes [5a, 5b] (serving as first and second active material layers) are not connected to an external electrode different from an external electrode to the outermost first and second electrode, respectively; and floating electrodes [6a, 6b] (serving as the first and second active material layers) are not connected to the external electrodes [4]; fig. 2).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 7, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the first and second active material layers, teaches that the first active material layer is connected to none of the pair of external electrodes (and that the second active material layer is connected to none of the pair of external electrodes (floating electrodes [6a, 6b] (serving as first and second active material layers) are not connected to the external electrodes [4]; fig. 2).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 8, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the first and second active material layers, teaches distances that would overlap with the claimed distance (distance between the first active material layer and the outermost first electrode in the cell reaction region in the stacking direction and distance between the second active material layer and the outermost second electrode in the cell reaction region in the stacking direction are substantially equal to an average thickness in the thickness direction of each of the solid electrolyte layers sandwiched between each corresponding first electrode and each corresponding second electrode (note: solid electrolyte layers in Ito et al.)), as Mizuno et al. teach a distance from the top to the first operational electrode is 100 µm or less (distance A), and that the distance between electrodes is 10 µm or less (distance B) (figs. 1-2; para 0003, 0009).  Thus having the distance between the active material layer and outermost electrode being substantially the same would be encompassed (i.e. distance A being 20 µm – 10 µm between the top and the active material layer, 10 µm or less between the active material layer and the outermost electrode; 10 µm being thickness B - thickness direction of the electrolyte sandwiched between the electrodes exposed to the different edge faces in the cell reaction region).  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 9, the combination renders this limitation obvious.  Ito et al. teaches that the main component of the solid electrolyte being a phosphoric acid salt-based solid electrolyte (para 0050).  Nakashima et al., relied upon to render obvious the first cover layer and second cover layer (intermediate layers [15B] and [15A]), teaches that intermediate layers [15A, 15B] have the same composition as the solid electrolyte [23] (para 0142), which is a phosphoric acid salt-based solid electrolyte in primary reference Ito et al. Thus the claim language is met.  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 10, Ito et al. teach the phosphoric acid salt-based solid electrolyte has a NASICON structure (para 0050).
Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the amendments to claim 1 are not within the combination of Ito, Nakanishi, and Mizuno.
	Examiner respectfully disagrees.  The manner in which the previously cited prior art references render obvious the newly cited claim limitations are set forth in the rejection to claim 1.  Generally, the newly cited claim limitations separate the first and second electrodes as corresponding to a certain polarity (which is present in Ito) as well as make alterations to the structural relationships (from electrode to electrolyte), wherein these relationships would be present in the combination.  Generally, Ito provides the same structure as the claimed structure (including the phosphoric acid salt-based solid electrolyte), except for the covers (rendered obvious by Nakanishi), and the first and second active material layers (rendered obvious by Mizuno; see fig. 1 of Mizuno regarding placement of the first and second active material layers as compared to fig. 2 of the instant application; see fig. 2 of Mizuno regarding placement of the first and second active material layers as compared to fig. 3 of the instant application).  Please see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.  Thus the argument is not persuasive, and the rejection of record is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759